Citation Nr: 1338531	
Decision Date: 11/22/13    Archive Date: 12/06/13

DOCKET NO.  07-22 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a cervical spine disorder. 

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The RO denied service connection for a lumbar spine disorder and declined to reopen a claim for service connection for a cervical spine disorder.  The Veteran timely perfected an appeal.

In June 2009, the Veteran provided testimony at a hearing before the undersigned Acting Veterans Law Judge (VLJ) at the RO.  A copy of the hearing transcript is of record and reflects that the Veteran was afforded an extensive opportunity to present hearing testimony, evidence, and argument on his appeal.  Subsequently, the Veteran's appeal was remanded in September 2009 and May 2011 for further development.

Although, as observed by the Veteran's current representative in a January 2013 brief, no supplemental statement of the case (SSOC) has issued since the Board's May 2011 remand, no additional evidence has been added to the record since that remand.  Moreover, as the Board herein grants the Veteran's petition to reopen his claim for a cervical spine disorder, no SSOC is necessary.  38 C.F.R. § 20.1304(c) (2013).

In addition to the paper claim file, there is a Virtual VA paperless claim file associated with the Veteran's appeal.  A review of the virtual file revealed additional medical evidence that has been carefully reviewed by the Board.

The issues of entitlement to service connection for cervical and lumbar spine disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a final December 2005 rating decision, the RO denied entitlement to service connection for a cervical spine disorder.

2.  Evidence added to the record since the December 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a cervical spine disorder.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied the Veteran's claim of entitlement to service connection for a cervical spine disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a cervical spine disorder is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding this specific issue.  However, consideration of the merits of that issue, and consideration of the issue of service connection for a lumbar spine disorder, is deferred pending additional development consistent with the VCAA.

II.  Analysis

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for service connection for a cervical spine disorder was originally denied in a December 2005 rating decision in which the RO found that there was no evidence that he experienced a cervical spine disability.  At the time of the December 2005 decision, the RO considered the Veteran's service treatment records and advised him of the rating decision and his appellate rights.  In November 2006, new VA treatment records were associated with the claim file.  The RO readjudicated the claim in January 2007, but determined that the new treatment records did not contain evidence of a current cervical spine disability.  

Although the RO readjudicated the Veteran's claim due to the receipt of new VA treatment records, the Board observes that, in consideration of 38 C.F.R. § 3.156(b), no evidence pertaining to the Veteran's claimed cervical spinal disorder was received prior to the expiration of the appeal period stemming from the December 2005 rating decision.  Specifically, VA treatment records dated through December 2006 do not reflect complaint or treatment of a cervical spinal disability.  Moreover, no further communication from the Veteran regarding his claim for service connection for a cervical spine disorder was received until February 2007, when he disagreed with the January 2007 denial.   Therefore, the December 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].    

Since the December 2005 rating decision, new evidence consisting of additional treatment records, lay statements, and testimony offered at the June 2009 Board hearing was added to the record.  The newly received evidence includes references to, and support of, the Veteran's contention that he experiences a cervical spine disorder as the result of in-service experiences.

Not only is the evidence received since the prior final denial new, in that it was not previously of record, but some of the new evidence also is material because it relates to unestablished facts necessary to substantiate the Veteran's claim.  Specifically, an October 2009 letter from a private chiropractor reflects diagnosis of "focal points of osteoarthritis of the C5-6 and L2-3 intervertebral discs" and the medical opinion that those diagnoses are "the direct result" of spinal injury experienced during an in-service automobile accident.  Additionally, the Veteran offered competent testimony that he experienced cervical spine disability ever since being struck in the head with a fire extinguisher during service.  The chiropractor's opinion, as well as the Veteran's own lay testimony, provide new and material medical evidence linking a current cervical spine disorder to his active duty experiences, which include, as documented in service treatment records, an automobile accident in February 1969 and head injury in April 1971.  

The Veteran's hearing testimony, as well as the chiropractor's opinion, are presumed credible for the purposes of evaluating the application to reopen the claim for service connection for a cervical spine disorder.  Fortuck, 17 Vet. App. at 179; Justus, 3 Vet. App. at 513.  Therefore, the Board finds that the new evidence tends to prove previously unestablished facts necessary to substantiate the underlying claim of service connection for a cervical spine disorder.  Consequently, the newly received evidence raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim of entitlement to service connection for a cervical spine disorder is reopened.


ORDER

New and material evidence has been received, and the appeal to reopen a claim of entitlement to service connection for cervical spine disorder is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The claim file reflects VA treatment records dating from March 2006 to October 2009, March 2010 to October 2011, and April to September 2012.  As there are gaps in those treatment records, but the claim file reflects that the Veteran has received continuous care since March 2006, outstanding VA treatment records should be obtained.  The Veteran also has informed VA that he received private spinal care from St. Francis Hospital, Halsey Chiropractic, Springer Clinic, and Hines Chiropractic Center.  He subsequently reported that no records were available from Halsey Chiropractic and submitted piecemeal records from Springer Clinic as well as an authorization for release of records from St. Francis Hospital, but the claim file does not reflect that VA ever contacted St. Francis.  Although the Veteran did not respond to a July 2011 request from VA to complete new authorizations for the release of private records, he should be afforded another opportunity to do so as this case is being remanded for additional development.  

Remand also is necessary to afford the Veteran a VA examination to determine the nature and etiology of his cervical spine disorder.  In this case, a VA examination is required because the Veteran has presented evidence of current diagnosis of cervical spine arthritis as well as lay testimony, and a private medical opinion, indicating that disability may be associated with his in-service experiences.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Although the Veteran was afforded a January 2010 VA examination in regard to his lumbar spine disability, the examiner provided an opinion that no lumbar spine disability developed as a result of military service because "there is no evidence or documentation of chronicity of low back condition while in service or after discharge from service until 1998."  However, the U.S. Court of Appeals for the Federal Circuit has held that lay evidence may not be considered factually incredible solely on the basis of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006).  Moreover, the Veteran has contended that he began seeking treatment for low back pain in approximately 1973 from St. Francis Hospital and records from that facility remain outstanding.  Additional development and medical opinion is necessary in regard to the Veteran's claim for a lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records dated from October 26, 2009 to April 26, 2012 AND after September 11, 2012.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue an appropriate formal determination of unavailability and notify the Veteran of the status of such records. 

2.  Provide the Veteran with an opportunity to submit any additional private medical evidence that is not of record.  Send him the necessary authorizations for the release of private treatment records not currently on file - to include, but not limited to, records from St. Francis Hospital, Springer Clinic, and Hines Chiropractic Center.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  After all outstanding records have been associated with the claim file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any cervical or lumbar spine disorder.  The claim file, to include a copy of this Remand, must be made available to, and reviewed by, the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran experiences any current cervical or lumbar spinal disorders that began during service or are otherwise causally related to any incident of service, to include his documented February 1969 motor vehicle accident and/or, in specific regard to the cervical spine, his April 1971 head injury.  The examiner is advised that an opinion based solely on a lack of contemporaneous medical evidence is not sufficient.

In offering any opinion, the examiner must consider the full record, and his or her attention is directed to the Veteran's contentions of continuity as well as the January 2010 VA examination and the October 2009 private medical opinion.  The examiner must provide rationales for any opinions offered.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


